Citation Nr: 1210571	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD) including encephalomalacia.

2.  Entitlement to service connection for hypertension as secondary to service-connected PTSD including encephalomalacia.

3.  Entitlement to an effective date earlier than May 1, 2007, for the 70 percent rating assigned for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

With regard to the claim of entitlement to an effective date earlier than May 1, 2007, for the 70 percent rating assigned for service-connected PTSD, this matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received (and accepted by the RO as timely) in November 2007, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.

With regard to the petition to reopen a previously denied claim of entitlement to service connection for hypertension, this matter comes to the Board on appeal from an August 2008 rating decision by a VARO.  Correspondence from the Veteran in October 2008 was accepted by the RO as constituting a notice of disagreement, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.

The Veteran submitted new evidence to the Board in January 2012; this evidence was accompanied by a written statement expressly waiving initial review of the evidence by the Agency of Original Jurisdiction.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by rating decision in November 2006; the Veteran was notified of his appellate rights, but did not file a timely notice of disagreement.

2.  Certain evidence received since the RO's November 2006 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for hypertension.

3.  For the period from February 15, 2007, to May 1, 2007, a disability rating in excess of 70 percent for PTSD has already been assigned.

4.  Prior to February 15, 2007, the Veteran's PTSD was not manifested by symptoms most nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's November 2006 rating decision, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a revised effective date prior to May 1, 2007, for the assignment of a 70 percent disability rating for PTSD had not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with timely notice in June 2006, prior to the November 2006 RO rating decision.  The notice complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Board also notes that the Veteran was provided with further notice specific to this appeal during the later stages of the development on several occasions, including recently in March 2011.  This notice was also effectively timely, as the appeal was subsequently readjudicated by the RO  as evidenced by the September 2011 supplemental statement of the case.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained VA and private treatment records; obtained Social Security Administration (SSA) records; and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

The Veteran has also been provided with VA examinations, including most pertinently an October 2006 VA psychiatric examination; the report of the October 2006 VA examination is of record.  The Board finds that the October 2006 VA examination report contains sufficiently specific clinical findings and informed discussion of the facts of record to provide probative medical evidence adequately addressing the PTSD rating issue decided below.  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.  In any event, the PTSD issue features consideration of the severity of the disability during a limited period of time in the past and there is no indication that any new current examination findings would more probatively inform review of the past severity of the disability during the pertinent period.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


New and Material Evidence to Reopen Claim of Entitlement to Service Connection for Hypertension

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of 'new and material' evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes that the RO denied the claim of entitlement to service connection for hypertension by a decision in November 2006, which was mailed to the Veteran in December 2006.  The decision provided the Veteran with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the December 2006 notice of the November 2006 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, the November 2006 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103

The Board notes that the RO determined that a November 2007 item of written correspondence from the Veteran could be reasonably construed to have petitioned to reopen that claim of entitlement to service connection for hypertension; the RO's determination in this regard is reflected in the August 2008 RO rating decision addressing a petition to reopen that issue and identifying November 2007 as the date of the claim leading to the decision.  Thus, the RO's determination provides that the Veteran petitioned to reopen his claim less than one year following the initial denial.  However, a petition to reopen is neither a notice of disagreement nor is it new and material evidence in and of itself.  Although the Board finds (as discussed below) that new and material evidence has been subsequently submitted pertinent to the issue of entitlement to service connection for hypertension, the new and material evidence was not submitted within one year of the December 2006 notice of the November 2006 RO rating decision.  Furthermore, the Board's reading of the Veteran's November 2007 correspondence reveals no basis for finding that the correspondence (or any other timely correspondence) met the criteria to constitute a notice of disagreement with the November 2006 RO rating decision.  Thus, the November 2006 RO rating decision denying entitlement to service connection for hypertension became final prior to the submission of new and material evidence.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been submitted since the RO's November 2006 RO decision.  Furthermore, the Board notes that the RO denied the petition to reopen the claim in an August 2008 rating decision, but then reopened and decided the Veteran's claim on the merits in its May 2009 statement of the case.  

The basis of the November 2006 denial of entitlement to service connection was the absence of an in-service diagnosis of hypertension and the absence of competent evidence showing any diagnosis of hypertension related to service or service-connected disability.  The record now shows that the Veteran has submitted private medical statements dated in July 2008 and January 2012 expressing a medical determination that his service-connected PTSD is an essential contributing factor in the development of his hypertension.  In light of the bases for the prior denial of the underlying service connection claim, the Board views the new medical opinion linking currently diagnosed hypertension to service-connected PTSD as new and material evidence.  Accordingly, the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  As noted above, a merits analysis of the issue is addressed in the remand portion of the decision.

Entitlement to an effective date earlier than May 1, 2007, for the 70 percent rating assigned for service-connected PTSD.

The Veteran appeals for assignment of an effective date prior to May 1, 2007 for the assignment of a 70 percent disability rating for his service-connected PTSD.

The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.

38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.

The Court and the VA General Counsel have interpreted the laws and regulations pertaining to the effective date of an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was 'factually ascertainable.'  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board notes that an October 2007 RO decision found that the criteria for a 70 percent rating for PTSD were met and assigned an effective date of May 1, 2007.  The Veteran appealed that RO rating decision, seeking an earlier effective date for the assignment of a 70 percent disability rating for PTSD; he specified that he sought assignment of "that rate from 4/20/06."  In the October 2008 substantive appeal, the Veteran essentially repeated this specification of seeking an effective date in April 2006.

This issue on appeal arises from an October 2007 RO rating decision which assigned the 70 percent rating and effective date in adjudicating the Veteran's claim for an increased rating filed in May 2007.  The RO later determined, as explained in a September 2008 statement of the case, that the Veteran had continuously advanced a claim of entitlement to an increased rating for PTSD since the time of the April 20, 2006, written correspondence seeking an increase.

Prior to May 2007, a temporarily 100 percent disability rating has already been assigned for the Veteran's PTSD effective from February 15, 2007.  Prior to that date, the Veteran's PTSD was rated 30 percent disabling effective from April 20, 2006.  Prior to that date, the Veteran's PTSD was rated 10 percent disabling from May 1987.

The Board notes that the 70 percent rating for PTSD for which the Veteran seeks an earlier effective date was assigned on a schedular basis.  The question before the Board in this case features consideration of whether the criteria for any rating in excess of 30 percent was warranted during the period from the April 2006 claim through February 2007, the time of the 100 percent rating (and subsequent period of 70 percent rating); the Board must also consider whether entitlement to a higher rating was factually ascertainable during the year prior to the April 2006 claim for increase.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD has been rated during the pertinent period at issue as 30 percent disabling by the RO under the provisions of Diagnostic Code 9411, which refer to the rating criteria for mental disorder as set forth at 38 C.F.R. § 4.130.  Under this regulatory provision, a rating of 30 percent is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that there is no pertinent evidence in this case from the one year period prior to the April 2006 written correspondence raising the increased rating claim.  The April 2006 written correspondence itself reports that the Veteran had been experiencing nightmares, panic attacks, problems with anger and depression, and sleep disturbances.

A May 2006 private medical statement indicates that the Veteran has had "frequent cycles of posttraumatic stress disorder" for at least approximately twenty years.  The statement describes that the Veteran "will frequently become depressed and anxious, very irritable, and at times have significant difficulty interacting with people around him."  Furthermore, "[w]hen he becomes depressed he then becomes somewhat withdrawn and, again, does not work well with those around him."  The statement additionally refers to reports of the Veteran ruminating on his experiences in Vietnam and also having a significant amount of difficulty with sleep disorders.

A July 2006 private psychiatric examination report shows that the Veteran was having trouble with interpersonal and social relationships, social isolation, insomnia, and chronic fatigue.  The report indicates that the Veteran felt isolated from others and felt "disconnected" from people who do not understand him.  The Veteran was experiencing difficulty concentrating and reported episodes of his mind going blank and frequent night terrors.  The Veteran reported feeling tense, distrustful, and had frequent flashbacks related to his war service.    The Veteran reported having anger problems and distrust causing interference with his functioning at work, including a number of confrontations with coworkers and feeling stressed out when even thinking of people at work.  The authoring psychiatric professional commented that despite routine use of medication the Veteran suffers from "significant symptoms of PTSD."  The author diagnosed PTSD and major depressive disorder and assigned a GAF score of 48.

An August 2006 lay statement from one of the Veteran's work colleagues described that the Veteran could become argumentative with co-workers as well as with management, and that his difficulties had gotten worse.

Another August 2006 lay statement, authored by the Veteran's spouse, described that the Veteran had sleep disturbances, nightmares, fits of impatience, rage, argumentativeness, dislike of crowds, and dislike of being confined in small places / claustrophobia.

An October 2006 VA psychiatric examination report discusses, in pertinent part, that the Veteran described having "zero" attention span, having emotional problems, having frequent arguments with his supervisors, and feeling "stressed, overwhelmed, anxious...."  The Veteran reported having a high number of verbal and written reprimands for behavioral outbursts and arguing.  The Veteran described keeping himself generally isolated when not at work due to anxiety, nervousness, and hypervigilance.  The Veteran reported that his relationship with his wife was poor, that he had no real close friends, and engaged in essentially no activities other than occasionally fishing.

The October 2006 VA psychiatric examination report shows that the Veteran reported having had no psychiatric hospitalizations since 1979.  The Veteran complained of very significant re-experiencing difficulties including recurring nightmares and dreams which are intrusive and out of control.  The Veteran described physiological symptoms in the form of racing heart, feeling edgy, and adrenalin feelings.  The Veteran described feeling uptight on and off throughout the day.  He had depressive symptoms in connection with the PTSD.  The examiner commented that he did not see clear flashbacks but that the Veteran did seem to have very intense thoughts that appear to be "flashback-like" experiences.  The Veteran also had a lot of arousal symptoms in every category, a lot of problems with sleep, and feeling distressed, angry, anxious, upset.  The Veteran reported feeling very jumpy and jumping with only little noises.  The Veteran described carefully watching people around him and described himself as paranoid.  The Veteran's concentration was poor, and he felt that he cannot stay focused and listen even since Vietnam.  The Veteran was seemingly unable to stay focused and complete tasks and got distracted easily at work.  The examiner noted avoidant symptoms such as decreased interest in terms of things going on in his life, not having many hobbies or interests, and not getting as much pleasure as he once did.  The Veteran described feeling overwhelmed and anxious, feeling that he does not connect well with people, feeling that he cannot trust people, that it is hard for him to love someone, and that it is hard for him to feel love.  The Veteran avoided hunting, talking about his experiences, or anything that brings back memories.

The October 2006 VA examination report shows that the examiner "did not see any psychosis symptoms...."  Objective findings included that the Veteran reported in a timely fashion, was casually dressed and groomed, appeared tense throughout the examination, was alert and oriented, seemed a reliable and honest historian, and made fair eye contact. The Veteran described a euthymic mood but often times he feels depressed and anxious.  The Veteran denied suicidal or homicidal thoughts.  His thought process was clear, coherent, goal directed, and logical.  Thought content was free of any obsessions, compulsions, delusions, or hallucinations.  In terms of sensorium, the Veteran was alert and oriented.  The examiner found no evidence that the Veteran would not be able to manage funds.  The examiner confirmed a diagnosis of PTSD and assigned a GAF of "55-65."  The examiner commented that the Veteran "certainly has quite a bit of struggles from posttraumatic stress disorder."

An April 2007 statement from a private psychologist opined: "Considering the severity of his PTSD symptoms, I feel that [the Veteran] should be considered for medical retirement and full medical disability."  The statement does not otherwise provide specific indications of symptom details for the period under appeal in this case.

An April 2007 VA hospital discharge summary discusses the Veteran's symptoms during a hospitalization that began in February 2007.  It does not otherwise provide specific indications of symptom details for the period under appeal in this case.  The Board notes that the period of the hospitalization itself has already been assigned a 100 percent disability rating due to hospitalization for the Veteran's PTSD.

The Board notes a June 2009 letter from The Vet Center, referring in summary to "periodic" treatment for PTSD since 1982.  The letter asserts that the Veteran's "work/social impairment started long before the treatment record shows."  The report refers to the Veteran's own report of symptoms having "incrementally deteriorated long before his 4/'06 date he returned to the Vet center for help."  The statement describes symptoms reported by the Veteran including overwhelming job and personal duress, decompensating under work stress, extreme vulnerability to trauma-related stimuli, lost time from work, deteriorating and unstable work performance, and conflicts with co-workers.  The letter states that the Veteran "noted his symptoms intensified into free-floating anxiety leading to confusion, indecisiveness and unable to complete a task in timely, efficient, and accomplishing manner."  The report generally describes symptoms compatible with the medical evidence discussed above in addition to worsening symptoms consistent with more recent medical evidence from the period already assigned a 70 percent rating.  Although the June 2009 letter refers generally to the Veteran experiencing occupational impairment with incremental deterioration "long before his 4/'06 date he return to the Vet center," the letter does not provide any specific discussion identifying an increase in symptoms specifically meeting the criteria for a rating in excess of 30 percent during the specific pertinent period on appeal in this case.  The June 2009 letter does otherwise present any persuasive information contradicting the detailed contemporaneous evidence discussed above nor otherwise permitting a finding that the criteria for a rating in excess of 30 percent were met during the particular period on appeal in this specific case.

The Board also notes that an October 2007 VA examination report indicates, in contrast to the evidence from the period prior to the effective date for ratings in excess of 30 percent for PTSD in this case, that a medical professional found that the Veteran's PTSD had developed symptoms of "such magnitude as to render him unemployable at this time."  This report, reflecting symptoms found during the period for which a 70 percent rating is already assigned, shows "severe maladjustment," "no competent to handle full time employment," "[b]izarre mentation is high," and "it is not likely that this veteran can remain employed ... without serious risk to his like or to the life of others."  These symptom details featuring in the period with a 70 percent rating were not shown in the detailed evidence for the earlier period pertinent to this appeal.

The Board finds that the evidence of record does not show that the Veteran's PTSD met the criteria for assignment of a disability rating in excess of 30 percent during the period on appeal (prior to the February 15, 2007 effective date for the temporary total rating and the subsequent 70 percent rating for PTSD).  The pertinent evidence shows occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Board finds that the shown details of PTSD manifestations for the pertinent period most nearly approximate this level of disability, which is contemplated by the criteria for a 30 percent disability rating.  The Board notes that the 30 percent rating contemplates symptoms of depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

The Board finds that the disability symptoms shown for the pertinent period do not more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Board acknowledges that the Veteran did report symptoms such as disturbances of mood and difficulties in establishing and maintaining effective work and social relationships, but the Board finds that the broad picture of PTSD symptom manifestations more nearly approximates the criteria for a 30 percent rating during the pertinent period.  Although the Veteran had difficulties with relationships and mood, the evidence does not show reduced reliability and productivity beyond the occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks already contemplated by the 30 percent rating assigned.  The Board notes that the Veteran's symptoms shown during the pertinent period are consistent with the broad criteria and examples provided in the criteria for a 30 percent rating, and Veteran's symptoms from that period are not consistent with the criteria and the majority of the symptoms examples provided in the criteria for a 50 percent rating.

The Board also finds that the Veteran's symptoms during the pertinent period are not otherwise shown to more nearly approximate the even more demanding criteria for the 70 percent rating sought by the Veteran.  The PTSD was not shown to be manifested by occupational and social impairment with deficiencies in most areas during the pertinent period, and the evidence shows that the Veteran did not experience disability manifested by the more severe examples of mental dysfunction presented in the criteria for a 70 percent rating.

The Board notes that the Veteran's GAF scores shown for the pertinent period ranged from 48 to 65.  The Board acknowledges that a score of 48 is in the higher end (relatively better functioning) of the range associated with serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, the detailed findings and discussion of symptoms at the time show no symptoms similar to suicidal ideation, severe obsessional rituals, or frequent shoplifting; the Veteran's shown impairment in functioning is discussed and contemplated in detail above, and has been considered in finding that the complete context of the Veteran's shown disability severity at the time did not meet the criteria for any rating in excess of 30 percent.  The Board further finds that the level of severity suggested by GAF scores in the range from 55 to 65, reflecting moderate and mild symptoms, also provide no persuasive indication that the criteria for a higher rating were met.

The Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  In this case, the Board finds that the record satisfactorily indicates that the Veteran's overall shown PTSD symptomatology during the pertinent period was essentially consistent with the types of symptoms listed for a 30 percent rating, and no higher.

The evidence does not show PTSD manifestations more nearly approximating the criteria for any rating in excess for 30 percent for any period on appeal in this case.  Therefore, a revision of the effective date for the assignment of the 70 percent disability rating for PTSD is not warranted.

Based on medical evidence, the Board must conclude that the preponderance of the evidence is against assignment of a 70 percent rating (or any rating in excess of 30 percent) prior to May 1, 2007 or prior to the temporary total rating that is in effect from February 15, 2007.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's PTSD during the period on appeal in this case.  The evidence features the Veteran's statements, witness lay statements, VA examination findings, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the pertinent evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating or revised effective date were met for the period on appeal in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal was more severely disabling than the assigned disability rating reflects for the period on appeal.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as certain mental difficulties and perceivable interference with activities.  The Board has considered the Veteran's statements in such respects.  However, to the extent that the Veteran is asserting that disability meeting the criteria for a rating in excess of 30 percent were demonstrated prior to the effective dates for the 70 and 100 percent disability ratings for PTSD, such assertions are not credible in that they are inconsistent with and contradicted by the detailed objective clinical findings including the Veteran's own account of his symptoms during that period.  

At the December 2011 Board hearing, the Veteran and his representative focused to some degree on the date of the claim for an increased rating being April 20, 2006.  To the extent they may be arguing that the date of claim controls the assignment of an effective date in an increased rating case, this is not correct.  Applicable laws and regulations provide that the date of an increased rating is the date that the evidence shows entitlement to such increased rating if the increase occurred after the date of claim.  In this case, the Veteran no doubt felt that an increased rating was warranted and he duly filed a claim for such.  However, based on the evidence discussed above in this decision, the Board has found that the criteria for a rating in excess of 30 percent were not met prior to the date of assignment of the temporary total rating followed by the assignment of the total schedular rating.  His PTSD impairment may have been increasing during the period prior to these dates, but the preponderance of the evidence is against a finding that the impairment, even if increasing in severity, more nearly approximated the criteria for a rating in excess of 30 percent.  Since the increase in severity to warrant a rating in excess of 30 percent occurred after the April 20, 2006, claim, there is no basis for assigning April 20, 2006, as the effective date.  

The preponderance of the most probative evidence is against assignment of  any revised ratings or effective dates on appeal in this case.  As the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has been received.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.

Entitlement to an effective date earlier than May 1, 2007, for the 70 percent rating assigned for service-connected PTSD is denied.  


REMAND

The Veteran seeks service connection for hypertension as secondary to his service-connected PTSD.  No VA examination report associated with the development of this appeal addresses the nature and etiology of the Veteran's claimed hypertension, and no other evidence of record otherwise adequately addresses this matter.  However, the Veteran has submitted private medical evidence indicating the medical possibility that PTSD could be etiologically significant with regard to hypertension.  Private medical statements from July 2008 and June 2009 express a medical doctor's view that PTSD is a contributing factor to hypertension and cardiac problems.  These statements do not otherwise provide a rationale or discussion of relevant medical evidence and indications in this case.  A January 2012 statement from the same doctor has more recently sought to support finding the asserted etiological link with "an abstract that details the many studies that link cardiovascular risk factors and cardiovascular disease among patients with posttraumatic stress disorder" and "a United States National Co-morbidities Survey that showed hypertension was more prevalent among patients with posttraumatic stress disorder compared to patients with no mental disorders or depression."  Although this statement does not provide detailed discussion of evidence and history specific to the Veteran's own case, the citation of studies suggesting possible links between PTSD and hypertension in broad populations does support the plausibility of the medical link the Veteran contends in this case.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has been diagnosed with hypertension, the Veteran has established that his PTSD is service-connected, the Veteran has submitted medical evidence indicating that hypertension may possibly be associated with PTSD, and there is no medical evidence adequately addressing the evidence and details specific to the Veteran's particular case.

The Board finds that a VA examination with an etiology opinion is warranted in this case to permit informed appellate review of this issue.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate examination to evaluate the etiology of his hypertension.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

	a) Is it is at least as likely as not (a 50% or higher degree of probability) that any current chronic hypertension was manifested during the Veteran's active duty service or within one year of discharge, or is otherwise causally related to such service?

	b) Is it is at least as likely as not (a 50% or higher degree of probability) that any current chronic hypertension is proximately caused by the Veteran's PTSD?

	c) Is it is at least as likely as not (a 50% or higher degree of probability) that any current chronic hypertension has been permanently aggravated by the Veteran's PTSD?

A detailed rationale for all opinions expressed should be provided.  The examiner is requested to specifically address the materials submitted by the Veteran in January 2012 identifying studies and surveys showing a higher prevalence of hypertension among patients with PTSD.

In the event that the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  Thereafter, the RO/AMC should review the expanded record and determine if service connection for hypertension can be granted.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


